Citation Nr: 0609447	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  05-30 976	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a left 
knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from October 1955 to August 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran initially appealed the denial of entitlement to 
service connection for squamous cell carcinoma, but did not 
perfect his appeal of that issue upon submission of his VA 
Form 9, Appeal to Board of Veterans' Appeals, in September 
2005.  As such, the only issues on appeal are as set forth on 
the title page of this decision.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1955 to August 1957.

2.  On March 27, 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Waco, 
Texas, that the veteran died in February 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
James L. March
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


